     Case 3:19-cv-00120-X Document 37 Filed 03/06/20                            Page 1 of 7 PageID 242



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

MONICA ABBOUD, individually and                            §
on behalf of all others similarly situated,                §
                                                           §
         Plaintiff,                                        §
                                                           §            Case No. 3:19-cv-120
v.                                                         §
                                                           §
AGENTRA, LLC,                                              §
                                                           §
         Defendant.                                        §

    DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION TO EXTEND DEADLINES

         Defendant Agentra, LLC (“Defendant”) files this Response to Plaintiff Monica Abboud’s

(“Plaintiff”) Motion to Extend Deadlines to Complete Fact Discovery and File Papers Related to

Class Certification [Dkt. 35] and would respectfully show as follows:

                                             LEGAL STANDARD

         The Motion, relying primarily on non-Fifth Circuit caselaw (see Mot. 5), fails to

articulate the proper standard for modifying a scheduling order. 1

         A movant must first show “good cause” for failure to meet the scheduling order deadline

under Rule 16(b). S & W Enters., L.L.C. v. Southwest Bank of Alabama, 315 F.3d 533, 536 (5th

Cir. 2003). The good cause standard requires the “party seeking relief to show that the deadlines

[could not] reasonably be met despite the diligence of the party needing the extension.” S & W,

315 F.3d at 535 (citation omitted).




1
 This Court should apply the legal standard set forth by Defendant, specifically the four-factor test discussed below.
See Choice Hotels Int’l Inc. v. Goldmark Hospitality LLC, No. 3:12-cv-0548-D, 2014 WL 80722, at *2 (N.D. Tex.
Jan 9., 2014) (“Goldmark neither identifies the correct standard nor cites Rule 16(b)(4) in its brief, but the grounds
on which it relies enable the court to apply the pertinent four-factor test.”).



DEFENDANT’S RESPONSE TO MOTION TO EXTEND DEADLINES                                                           Page - 1
     Case 3:19-cv-00120-X Document 37 Filed 03/06/20                            Page 2 of 7 PageID 243



         In the Fifth Circuit, a four-factor balancing test determines whether good cause exists,

and it examines: (1) the explanation for the failure to adhere to the deadline at issue; (2) the

importance of the proposed modification; (3) potential prejudice; and (4) the availability of a

continuance to cure such prejudice. See Reliance Ins. Co. v. La. Land & Exploration Co., 110

F.3d 253, 257 (5th Cir. 1997).

                                                  ARGUMENT

I.       Plaintiff’s explanation for requesting an extension lacks merit

         Plaintiff fails to specifically explain why an extension of discovery and class certification

deadlines is necessary. The Motion contends “Plaintiff has been unable to gather the information

needed to move for class certification” [Mot. 5] and alleges certain discovery deficiencies by

Defendant, but the proper remedy for that is a motion to compel, not a motion to extend

discovery deadlines. See Smith v. BCE Inc., 225 Fed App’x 212, 217 (5th Cir. 2007)

(unpublished) (“A diligent party attempts to compel discovery through the presiding court after

opposing counsel unjustly refuses to provide responses.”). If courts allowed discovery deadline

extensions to remedy deficient discovery responses, parties would be incentivized to withhold

discovery deficiencies until the last second to perpetually drag out discovery. 2

         Here, Plaintiff deposed Defendant’s 30(b)(6) designee on February 5, 2020 and so could

have filed a motion to compel any time between then and February 14, 2020, the current

discovery deadline. Plaintiff’s decision to pursue a broad extension of deadlines without timely

filing a motion to compel establishes her lack of diligence.




2
  Relatedly, as further evidence of lack of diligence, Plaintiff has been in possession of Defendant’s discovery
responses since July 1, 2019.



DEFENDANT’S RESPONSE TO MOTION TO EXTEND DEADLINES                                                            Page - 2
    Case 3:19-cv-00120-X Document 37 Filed 03/06/20                           Page 3 of 7 PageID 244



        In a factually similar case, the Southern District of Texas rejected a motion to extend

discovery deadlines relying on the same argument Plaintiff raises here, i.e., that “requests for

discovery were met by Defendant with insufficient documents.” Hernandez v. Mario Auto Sales

Inc., 617 F. Supp. 2d 488, 495 (S.D. Tex. 2009). In denying the extension, Hernandez cited

plaintiffs’ failure to timely move to compel as evidence of lack of diligence. Id. at 495-96

(“While Plaintiffs allege difficulties in obtaining adequate responses to their discovery requests,

they never sought the aid of the Court or filed a proper motion to compel. Thus, Plaintiffs have

failed to show sufficient efforts to compel Defendants to produce responsive documents.”).

        Aside from Plaintiff’s failure to timely move to compel, the facts giving rise to the

present Motion further undermine the possibility of diligence. On April 12, 2019, this Court

originally scheduled the discovery deadline for January 13, 2020 with Plaintiff’s Motion for

Class Certification due January 30, 2020. [Dkt. 25.] Only after eight months went by did Plaintiff

finally notice Defendant’s corporate designee for deposition; on December 20, 2019, Plaintiff

noticed the deposition of Defendant’s 30(b)(6) designee to take place on the very last day of

discovery, January 13, 2020. [Lin Decl., Ex. A-1.] Plaintiff knew or should have known of the

risks of procrastinating discovery until the very end of the timeframe, demonstrating her lack of

diligence.

        Less than two weeks before the scheduled deposition, on January 2, 2020, Plaintiff’s

counsel reached out to Defendant’s counsel regarding a possible extension of the discovery and

class certification deadlines. [Lin Decl., Ex. A-2.] By joint motion filed January 7, 2020, the

parties mutually agreed to extend both deadlines by about a month 3 to allow the chance to



3
 Under this joint motion, the new discovery deadline fell on February 14, 2020 and the new class certification
deadline fell on March 2, 2020. [Dkt. 32, granted by Dkt. 33.]



DEFENDANT’S RESPONSE TO MOTION TO EXTEND DEADLINES                                                          Page - 3
      Case 3:19-cv-00120-X Document 37 Filed 03/06/20                 Page 4 of 7 PageID 245



mediate without expending resources on deposition and class certification. The parties

unsuccessfully mediated on January 24, 2020 and Plaintiff deposed Defendant’s 30(b)(6)

designee on February 5, 2020. [Mot. 3.]

         Defendant should not be penalized for its good-faith agreement to extend deadlines in an

effort to maximize the chances of a cost-efficient settlement. Had the parties complied with the

Court’s original Scheduling Order, Plaintiff would not even have the chance to file a timely

motion to compel, because the originally scheduled 30(b)(6) deposition fell on the final day of

discovery. Instead, Defendant’s acquiescence in extending the discovery deadline gave Plaintiff

a nine-day window to timely file a motion to compel, a window that went unutilized. This

omission forecloses any possibility of diligence.

II.      The proposed extension lacks importance

         Plaintiff only vaguely articulates why her sought-after extension is required, e.g., to

“allow the parties to resolve discovery disputes” and “solicit any additional deposition testimony

that’s required.” [Mot. 1-2.] But these generalities fail to meet this second factor, because, as

discussed above, the discovery disputes could and should have been addressed by a timely

motion to compel, and Plaintiff fails to explain the importance or benefit resulting from any

additional deposition testimony. See Hernandez, 617 F. Supp. 2d at 496 (“For instance, with

respect to Deputy Guerra, the parties do not even attempt to explain either the importance of his

potential deposition or why they would be prejudiced if unable to conduct this deposition.”)

         Despite Plaintiff’s failure to provide support for this factor, Plaintiff’s proposed extension

also lacks importance for two reasons: (1) Plaintiff already filed her Motion for Class

Certification [Dkt. 36] and (2) many of the purported discovery deficiencies are either not

deficiencies at all or mooted.




DEFENDANT’S RESPONSE TO MOTION TO EXTEND DEADLINES                                             Page - 4
      Case 3:19-cv-00120-X Document 37 Filed 03/06/20                          Page 5 of 7 PageID 246



           As to the latter, Defendant provides amended interrogatory responses concurrent with this

Response that address nearly all of the purported discovery deficiencies. [Lin Decl., Ex. A-3. 4]

Any remaining purported discovery deficiencies raised by the Motion lack merit because the

Motion misrepresents Defendant’s original discovery responses by taking language out of

context and attributing responses to the wrong interrogatory number.

           For example, the Motion alleges Defendant stated it “does not make any outbound calls

or texts” in response to interrogatory Nos. 1, 2, and 5. [Mot. 3.] But this quote never even

appears in Defendant’s responses to Interrogatory Nos. 1 and 2 and where it does appear, it is

taken out of context. 5

III.       No prejudice will result from denying the extension

           Similar to the second factor, because Plaintiff has not explained what she would do with

the 60-day extension, no prejudice will result from denying it. See Hernandez, 617 F. Supp. 2d at

496 (addressing second and third factors together, and weighing them against extension because

the parties failed to explain why they would be prejudiced without additional discovery).

IV.        A continuance would be improper

           A continuance is improper where, as here, an extension to the discovery deadline has

already been granted. See id. at 497 (“A continuance would simply result in additional delay,

where the parties have already been granted a ninety-day extension. Furthermore, a continuance




4
    The amended interrogatory responses address interrogatory numbers 3-4, 6, 13, and 17-19.
5
  Defendant’s actual response to Interrogatory Nos. 3 and 5 was “Defendant does not make any outbound calls or
texts to cellphones using the same Dialing Equipment used to call and text Plaintiff where the Person provided prior
express consent in the same manner that Defendant claims any consent was obtained to make calls to the Plaintiff.”
Nothing in the deposition of Defendant’s 30(b)(6) designee contradicts this statement for at least the reason that
Defendant’s designee never testified to the existence of Dialing Equipment “used to call and text Plaintiff.”



DEFENDANT’S RESPONSE TO MOTION TO EXTEND DEADLINES                                                          Page - 5
   Case 3:19-cv-00120-X Document 37 Filed 03/06/20               Page 6 of 7 PageID 247



would not prevent future dilatory behavior, nor would it serve to enforce the Court's scheduling

order.”).

       As discussed above, this Court already granted a one-month extension to these same

deadlines on January 16, 2020. [Dkt. 33.]

                                       CONCLUSION

       For the reasons set forth above, Defendant requests that this Court deny Plaintiff’s

Motion to Extend Deadlines to Complete Fact Discovery and File Papers Related to Class

Certification.



       Dated: March 6, 2020                        Respectfully submitted,

                                                   /s/ Andrew Lin
                                                   WILLIAM S. RICHMOND
                                                   Texas Bar. No. 24066800
                                                   ANDREW LIN
                                                   Texas Bar. No. 24092702
                                                   LAURA E. BRANDT
                                                   Texas Bar. No. 24082369
                                                   PLATT CHEEMA RICHMOND PLLC
                                                   1201 N. Riverfront Blvd., Suite 150
                                                   Dallas, Texas 75307
                                                   Telephone: (214) 559-2700
                                                   Facsimile: (214) 559-4390
                                                   brichmond@pcrfirm.com
                                                   alin@pcrfirm.com
                                                   lbrandt@pcrfirm.com

                                                   COUNSEL FOR DEFENDANT
                                                   AGENTRA, LLC




DEFENDANT’S RESPONSE TO MOTION TO EXTEND DEADLINES                                       Page - 6
   Case 3:19-cv-00120-X Document 37 Filed 03/06/20           Page 7 of 7 PageID 248



                              CERTIFICATE OF SERVICE

       The undersigned counsel for Defendant Agentra, LLC does hereby certify that this
pleading was served on counsel of record on March 6, 2020 by electronic filing.

                                                 /s/ Andrew Lin
                                                 ANDREW LIN




DEFENDANT’S RESPONSE TO MOTION TO EXTEND DEADLINES                              Page - 7
